Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-13-00813-CV

                  In the Interest of D.M.R. and J.A.R.R., Minor Children

               From the 131st Judicial District Court, Bexar County, Texas
                            Trial Court No. 1975-CI-09563
                    Honorable John D. Gabriel, Jr., Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

     In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED. See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c).

      SIGNED February 19, 2014.


                                             _____________________________
                                             Karen Angelini, Justice